312 S.W.3d 466 (2010)
Howard B. CHAPMAN, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93846.
Missouri Court of Appeals, Eastern District, Division Two.
June 8, 2010.
Brocca L. Smith, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Karen L. Kramer, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before SHERRI B. SULLIVAN, P.J. and ROBERT G. DOWD, JR. and PATRICIA L. COHEN, JJ.
Prior report: 936 S.W.2d 135.

ORDER
PER CURIAM.
Howard Chapman ("Movant") appeals from the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant argues the motion court erred in denying his Rule 29.15 motion without an evidentiary hearing because he pleaded facts, not refuted by the record, showing that his sentencing counsel was ineffective for failing to object or to move to quash the panel when the State elicited prejudicial and inflammatory remarks from the jury panel during voir dire for Movant's re-sentencing.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).